Lowell, C. J.
The plaintiff is the owner of patent No. 101,140, granted to Lawyer & Gasten, March 22, 1870, for an improvement in sewing machines, and alleges an infringement by the defendants of the second claim of the patent, relating to a spring catch for keeping the shuttle in place.
After careful and repeated examinations of the evidence, I think the defendants have proved that this part of the invention was-anticipated by James Bolton, in 1867, as alleged in the amended answer.
Bill dismissed.